189 F.2d 255
AMERICAN FIRE & CASUALTY CO.v.ALLISON.
No. 13333.
United States Court of Appeals Fifth Circuit.
May 25, 1951.

Clarence Brown, Forrest E. Gotthardt, Miami, Fla., for appellant.
T. J. Blackwell, S. J. Powers, Jr., Miami, Fla., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and STRUM, Circuit Judges.
PER CURIAM.


1
Appellee has filed a motion to dismiss the appeal on the ground that the order appealed from is not a final and appealable order.


2
We agree.  The appeal, instead of being from the final judgment entered against appellant on January 30, 1950, is from the order denying a motion to set that final judgment aside.  It is settled law that such an order is not appealable.  Cf. Cromelin v. Markwalter, 5 Cir., 181 F.2d 948; French v. Jeffries, 7 Cir., 161 F.2d 97; U.S. v. Muschany, 8 Cir., 156 F.2d 196.

The appeal is

3
Dismissed.